UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 95-7377



ROBERT LEE BROCK,

                                               Plaintiff - Appellant,

          versus

MICHALE ROACH,

                                                Defendant - Appellee.



                             No. 95-7400



ROBERT LEE BROCK,

                                               Plaintiff - Appellant,

          versus

ROBERT T. GARNETT,

                                                Defendant - Appellee.




Appeals from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Samuel G. Wilson, District Judge.
(CA-95-775-R, CA-95-778)

Submitted:   December 14, 1995             Decided:   January 17, 1996
Before ERVIN, Chief Judge, and WIDENER and WILKINS, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Robert Lee Brock, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:
     Appellant appeals from the district court's orders denying

relief on his 42 U.S.C. § 1983 (1988) complaints. We have reviewed

the record and the district court's opinions and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. No. 95-7377, Brock v. Roach, No. CA-95-775-R; No. 95-7400,
Brock v. Garnett, No. CA-95-778 (W.D. Va. Aug. 8 & 24, 1995). We

dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2